Citation Nr: 0124282	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-06 880	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to primary service connection for carcinoma 
of the prostate.  

2.  Entitlement to secondary service connection for carcinoma 
of the prostate.  

3.  The propriety of the initial noncompensable rating 
assigned for varicose veins of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1952 to September 
1956.  This appeal arises from an October 1999 rating 
decision which, among other things, denied the veteran's 
claim of entitlement to service connection for carcinoma of 
the prostate on a primary and secondary basis, and granted 
service connection and assigned a noncompensable rating for 
varicose veins of the right lower extremity.  The Board of 
Veterans' Appeals (Board) notes that, the United States Court 
of Appeals for Veterans Claims (Court) has issued a decision 
recognizing a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected disability.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has held that, the significance of this 
distinction is that, at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found - a practice known as "staged 
ratings".  Fenderson, supra.  Since the veteran's notice of 
disagreement in this case expressed dissatisfaction with the 
initial rating decision granting service connection for 
varicose veins of the right lower extremity, the veteran's 
claim with regard to this disorder must be considered 
pursuant to the holding of Fenderson.  Therefore, this issue 
is characterized as shown on the title page.  

Additionally, in a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals"), submitted in February 2000, the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  In a written statement, dated in July 2001, 
the veteran requested that the hearing be rescheduled.  The 
hearing was rescheduled for September 2001.  The veteran was 
advised of the date and time of the hearing in a letter from 
the RO, dated in August 2001, but he failed to report for the 
hearing.  Accordingly, this appeal is now before the Board 
for appellate consideration.  



REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

With regard to the claim of entitlement to service connection 
for carcinoma of the prostate, the veteran's service medical 
records do not contain a complaint, diagnosis or report of 
medical treatment of carcinoma of the prostate.  

The veteran submitted his claim of entitlement to service 
connection for carcinoma of the prostate in a written 
statement, dated in June 1999.  He contended that he 
currently has carcinoma of the prostate, and he further 
asserted that his service-connected varicose veins of his 
right lower extremity is related to the onset of carcinoma of 
the prostate.  In a letter, dated in August 1999, the RO 
requested that the veteran submit evidence showing that he 
currently has carcinoma of the prostate, and that such 
disorder is related to varicose veins of his 
right lower extremity.  The RO further informed the veteran 
that he was to be accorded a VA medical examination in 
connection with his claim.  

The only report of VA medical examination of the veteran 
which is of record is the report of an examination, dated in 
September 1999.  The VA examination report does not contain 
any clinical findings regarding the veteran's genitourinary 
system.  The Board further notes that, the RO's written 
instructions for the veteran's VA medical examination limited 
the scope of the examination to a medical evaluation of his 
veins and arteries, and the report of the examination is 
limited to an evaluation of the veteran's veins and arteries.  

In December 1999, a written report from Sucha O. Asbell, 
M.D., dated in May 1999, was associated with the record.  Dr. 
Asbell noted that the veteran's family physician, Barry 
Marks, M.D., had noted an elevated prostate-specific antigen 
(PSA) count on evaluation of the veteran and had advised the 
veteran to see Phillip Ginsberg, M.D.  Dr. Asbell described a 
biopsy of the veteran's prostate, which was performed in 
April 1999.  He also indicated that a bone scan showed no 
evidence of bony metastasis, but the scan showed some 
suggestion of osteoarthropathy in the veteran's lower legs.  
Following clinical evaluation, Dr. Asbell's diagnoses 
included probable carcinoma of the prostate.  (The veteran is 
contending, in effect, that Dr. Asbell's reference to a 
suggestion of osteoarthropathy in his lower legs constitutes 
medical evidence of a relationship between his carcinoma of 
the prostate and his service-connected disorder manifested by 
varicose veins of the right lower extremity.)  Dr. Asbell 
noted that treatment options were to be discussed with the 
veteran, and he was to return for followup evaluation in the 
next week.  No other medical records regarding treatment of 
the veteran for carcinoma of the prostate have been 
associated with the claims folder.  

By way of summary, records of private medical treatment of 
the veteran in connection with carcinoma of the prostate, 
including medical treatment by the veteran's family physician 
and additional medical treatment by Drs. Ginsberg and/or 
Asbell, have not been obtained for the claims folder.  The 
veteran has not been accorded a VA medical examination to 
confirm the existence of carcinoma of the prostate, and to 
determine the etiology of the disorder.  Given the foregoing 
and the VCAA, the Board concludes that additional evidentiary 
development is required with regard to the claim of 
entitlement to service connection for carcinoma of the 
prostate.  

Turning to the issue of the propriety of the initial 
noncompensable rating assigned for varicose veins of the 
right lower extremity, on VA examination in September 1999, 
the veteran complained of swelling of the veins in his right 
lower extremity.  The examining physician indicated that 
there were no restrictions on the veteran's ambulation 
associated with his varicose veins.  The veteran does not 
wear supportive hosiery, and he did not complain of edema or 
discoloration.  On clinical evaluation, the examiner noted 
what were described as mild varicosities of the right lower 
extremity, with no bulbous lesions.  There was no edema and 
no abnormal pigmentation.  The examiner's diagnostic 
impression was of very mild varicose veins of the right lower 
extremity, with no evidence of fatigability or 
incoordination.  The examiner further opined that the 
veteran's varicose veins of the right lower extremity were 
likely to remain constant in severity and not become 
progressively more severe.  

The service-connected disorder manifested by varicose veins 
of the veteran's right lower extremity is currently rated as 
noncompensably disabling under Diagnostic Code 7120 of VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  Under 
Diagnostic Code 7120, a noncompensable rating is warranted 
for asymptomatic palpable or visible varicose veins.  A 10 
percent rating is assigned for varicose veins with 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted where varicose veins are 
accompanied by persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2000).  

In a statement of the case, issued in January 2000, the RO 
confirmed its previous assignment of a noncompensable rating 
for the veteran's service-connected varicose veins of the 
right lower extremity, noting that, on VA examination in 
September 1999, the veteran complained of swelling of the 
veins in his right lower extremity, but there were no 
restrictions on his ambulation, he does not wear supportive 
hosiery, and there were no complaints or clinical findings of 
edema or abnormal pigmentation.  

The clinical findings on the September 1999 VA examination do 
not comport with the rating criteria regarding the presence 
or absence of pathology required for the various ratings.  
The clinical findings on a VA examination must be reported in 
terms of the rating criteria.  Given the foregoing and the 
VCAA, the Board concludes that additional evidentiary 
development is required in connection with the issue of the 
propriety of the initial noncompensable rating assigned for 
varicose veins of the veteran's right lower extremity.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
him with medical treatment for carcinoma 
of the prostate and/or varicose veins of 
the right lower extremity since service.  
After obtaining any necessary releases, 
the RO should obtain the records of 
medical treatment by the identified 
health care providers, and associate 
those records with the claims folder.  

2.  After the foregoing development is 
completed, the veteran should be accorded 
a VA genitourinary examination to confirm 
the existence and to determine the 
etiology of carcinoma of the prostate.  
All clinical findings should be reported 
in detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  After completion of the 
examination, the examining physician must 
respond to the following questions: (a) 
Does the veteran currently have carcinoma 
of the prostate?  (b) If the veteran 
currently has carcinoma of the prostate, 
is it at least as likely as not that the 
disorder developed during service or 
within the first post-service year?  (c) 
If the veteran currently has carcinoma of 
the prostate, is it at least a likely as 
not that it was caused by or aggravated 
by his service-connected varicose veins 
of the right lower extremity?  

3.  The veteran should also be accorded a 
VA medical examination to determine the 
current severity of his varicose veins of 
the right extremity.  All clinical 
findings should be reported in detail.  
The examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  After 
completion of the examination, the 
examiner must respond to the following 
questions with regard to the veteran's 
varicose veins of the right lower 
extremity: (a) Are the varicose veins of 
the right lower extremity manifested by 
asymptomatic palpable or visible varicose 
veins?  (b) Are the varicose veins of the 
veteran's right lower extremity 
manifested by intermittent edema of the 
right lower extremity or aching and 
fatigue in the right leg after prolonged 
standing or walking, with symptoms 
relieved by elevation of the extremity or 
compression hosiery?  (c) Are the 
varicose veins of the veteran's right 
lower extremity manifested by persistent 
edema, incompletely relieved by elevation 
of the extremity, with or without 
beginning stasis pigmentation or eczema?  
(d) Are the service-connected varicose 
veins of the right lower extremity 
manifested by persistent ulceration, 
and/or massive board like edema, and/or 
constant pain at rest?  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the 
implementing regulations, is completed.  

5.  The RO should then review the claim 
of entitlement to service connection for 
carcinoma of the prostate and the issue 
of the propriety of the initial 
noncompensable rating assigned for 
varicose veins of the right lower 
extremity.  With regard to the claim for 
an increased rating for varicose veins of 
the right lower extremity, consideration 
must be given to the assignment of 
"staged ratings", pursuant to the 
guidance of the United States Court of 
Appeals for Veterans Claims in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If 
either claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


